Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-16133 DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1245881 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1100 Summer Street, 3rd Floor, Stamford, CT 06905 (Address of principal executive offices) (203) 323-8668 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 31, 2007, 21,408,007 shares of the Companys Common Stock, $0.01 par value, were issued and outstanding. DELCATH SYSTEMS, INC. Index Page PART I: FINANCIAL INFORMATION 1 Item 1: Condensed Financial Statements (Unaudited) 1 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 6 Item 4. Controls and Procedures 6 PART II: OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 i PART I: FINANCIAL INFORMATION Item 1: Condensed Financial Statements (Unaudited) Index to Financial Statements Page Condensed Balance Sheets F-1 June 30, 2007 and December 31, 2006 Condensed Statements of Operations F-2 for the Three and Six Months Ended June 30, 2007 and 2006 and Cumulative from Inception (August 5, 1988) to June 30, 2007 Condensed Statements of Cash Flows F-3 for the Six Months Ended June 30, 2007 and 2006 and Cumulative from Inception (August 5, 1988) to June 30, 2007 Notes to Condensed Financial Statements F-4  F-8 1 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Balance Sheets June 30, December 31, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Certificates of deposit Prepaid expenses Total current assets $ $ Property and equipment, net Total assets $ $ Liabilities and Stockholders Equity Current liabilities Accounts payable and accrued expenses Total current liabilities $ $ Commitments and contingencies   Stockholders equity Common stock, $.01 par value; 70,000,000 shares authorized $ $ Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders equity $ $ Total liabilities and stockholders equity $ $ See accompanying notes to condensed financial statements. F-1 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Cumulative from Inception Three Months Ended Six Months Ended (August 5, 1988) June 30, June 30, to June 30, 2007 Costs and expenses General and administrative expenses $ Research and development costs Total costs and expenses Operating loss ) Interest income Other income     Interest expense     ) Net loss $ ) $ ) $ ) $ ) $ ) Common share data Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares of common stock outstanding See accompanying notes to condensed financial statements. F-2 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Cumulative from inception Six Months Ended (Aug. 5, 1988) June 30, to June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock option compensation expense Stock and warrant compensation expense issued for legal settlement, consulting services  Depreciation expense Amortization of organization costs   Changes in assets and liabilities: Increase in prepaid expenses ) ) ) Increase in interest receivable  )  (Decrease) increase in accounts payable and accrued expenses ) Net cash used in operating activities $ ) $ ) $ ) Cash flows from investing activities: Purchase of property and equipment $ )  $ ) Purchase of short-term investments  $ ) ) Proceeds from maturities of short-term investments Organization costs   ) Net cash provided by (used in) investing activities $ $ $ ) Cash flows from financing activities: Net proceeds from sale of stock and exercise of stock options and warrants $ $ $ Repurchases of common stock   ) Dividends paid   ) Proceeds from short-term borrowings   Net cash provided by financing activities $ $ $ Increase in cash and cash equivalents Cash and cash equivalents at beginning of period  Cash and cash equivalents at end of period $ $ $ Supplemental cash flow information: Cash paid for interest   $ Supplemental non-cash activities: Cashless exercise of stock options $  $ Conversion of debt to common stock   $ Common stock issued for preferred stock dividends   $ Conversion of preferred stock to common stock   $ Common stock issued as compensation for stock sale   $ See accompanying notes to condensed financial statements. F-3 DELCATH SYSTEMS, INC. (A Development Stage Company) Notes to Condensed Financial Statements Note 1: Description of Business Delcath Systems, Inc. (the Company) is a development stage company founded in 1988 for the purpose of developing and marketing a proprietary drug delivery system capable of introducing and removing high dose chemotherapy agents to a diseased organ system, while greatly inhibiting their entry into the general circulation system. It is hoped that the procedure will result in a meaningful treatment for cancer. In November 1989, the Company was granted an Investigational Device Exemption (IDE) and an Investigational New Drug (IND) status for its product by the Food and Drug Administration (FDA). The Company is seeking to complete clinical trials in order to obtain separate FDA pre-market approvals for the use of its delivery system using Melphalan, a chemotherapeutic agent, to treat malignant melanoma that has spread to the liver. Note 2: Basis of Financial Statement Presentation The accompanying condensed financial statements are unaudited and were prepared by the Company in accordance with accounting principles generally accepted in the United States of America (GAAP). Certain information and footnote disclosures normally included in the Companys annual financial statements have been condensed or omitted. The interim financial statements, in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair statement of the results for the interim periods ended June 30, 2007 and 2006, and cumulative from inception (August 5, 1988) to June 30, 2007. The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the fiscal year. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2006, which are contained in the Companys Annual Report on Form 10-K for the year ended December 31, 2006 as filed with the Securities and Exchange Commission (the SEC) on March 16, 2007 (the 2006 Form 10-K). Note 3: Costs and Expenses Research and Development Costs Research and development costs include the costs of materials, personnel, outside services and applicable indirect costs incurred in development of the Companys proprietary drug delivery system. All such costs are charged to expense when incurred. General and Administrative Costs General and administrative costs include the Companys general and administrative operating expenses. Note 4: Stockholders Equity The Company received a net amount of $1,343,004 upon the exercise of stock options for 611,850 shares of common stock, $0.01 par value per share (the Common Stock) during the six months ended June 30, 2007. Of those options: (i) 100,000 were exercised at a price of $0.71 per share, (ii) 120,000 were F-4 DELCATH SYSTEMS, INC. (A Development Stage Company) Notes to Condensed Financial Statements exercised at a price of $1.03 per share, (iii) 20,000 were exercised at a price of $1.32 per share, (iv) 200,000 were exercised at a price of $2.78 per share, (v) 100,000 were exercised at a price of $3.28 per share, and (vi) 71,850 were exercised at a price of $3.31 per share. During the six months ended June 30, 2007, a cashless exercise of 70,000 options with an exercise price of $2.78 per share, 140,000 options with an exercise price of $3.59 per share, and 80,000 options with an exercise price of $3.28 per share collectively resulted in the issuance of 85,394 shares of Common Stock. During the six months ended June 30, 2007, the Company issued 25,000 shares of Common Stock to its Chief Executive Officer that had an issuance value of $3.90 per share. The per share weighted average fair value of five-year stock options granted to new members of the Board of Directors in May 2007 was $1.51 for those options with a grant date exercise price (options for an aggregate of 150,000 shares), and $.99 for those options with a 150% of grant date exercise price (options for an aggregate of 200,000 shares), estimated on the date of grant using the Black-Scholes option-pricing model. The expected term was estimated using a midpoint between the date of grant and the expiration date as required by the Simplified Method of term calculation in accordance with SFAS 123R (See Note 5). The weighted-average assumption of a risk free interest rate of 4.64% was based on the implied yield available on a U.S. Treasury note with a term equal to the estimated term of the underlying options as indicated above. The expected volatility of 58% was estimated based upon the historical volatility of the Companys share price. The Company used a dividend yield percentage of zero based on the fact that the Company has not paid dividends in the past nor does it expect to pay dividends in the future. The per share weighted average fair value of five-year stock options granted to a new member of the Board of Directors in June 2007 was $1.85 for those options with a grant date exercise price (options for an aggregate of 50,000 shares) and $1.22 for those options with a 150% of grant date exercise price (options for an aggregate of 100,000 shares), estimated on the date of grant using the Black-Scholes option-pricing model. The expected term was estimated using a midpoint between the date of grant and the expiration date as required by the Simplified Method of term calculation in accordance with SFAS 123R (See Note 5). The weighted-average assumption of a risk free interest rate of 4.64% was based on the implied yield available on a U.S. Treasury note with a term equal to the estimated term of the underlying options as indicated above. The expected volatility of 58% was estimated based upon the historical volatility of the Companys share price. The Company used a dividend yield percentage of zero based on the fact that the Company has not paid dividends in the past nor does it expect to pay dividends in the future. The following table sets forth changes in stockholders equity during the six months ended June 30, 2007: F-5 DELCATH SYSTEMS, INC. (A Development Stage Company) Notes to Condensed Financial Statements Common Stock, $0.01 Par Value Deficit Accumulated Issued and Outstanding Additional Paid During Development No. of Shares Amount in Capital Stage Total Balance at December 31, 2006 $ $ $ ) $ Exercise of stock options  Shares issued as compensation  Issuance of stock options    Net loss for six months ended June 30, 2007    ) ) Balance at June 30, 2007 $ $ $ ) $ Note 5: Stock Option Plan In December 2004, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 123R, Share-Based Payment (SFAS 123R). This Statement is a revision of SFAS No. 123, Accounting for Stock-Based Compensation (SFAS 123), and supersedes Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (APB 25), and its related implementation guidance. SFAS 123R establishes accounting for equity instruments exchanged for employee services. Under the provisions of SFAS 123R, share-based compensation is measured at the grant date, based upon the fair value of the award, and is recognized as an expense over the option holders requisite service period (generally the vesting period of the equity grant). Prior to January 1, 2006, the Company accounted for share-based compensation to employees in accordance with APB 25, as permitted by SFAS No. 123, and, accordingly, did not recognize compensation expense for the issuance of options with an exercise price equal to or greater than the market price at the date of grant. The Company also followed the disclosure requirements of SFAS 123 as amended by SFAS 148, Accounting for Stock-Based Compensation  Transition and Disclosure. Effective January 1, 2006, the Company adopted the modified prospective approach and, accordingly, prior period amounts have not been restated. Under this approach, the Company is required to record compensation cost for all share-based payments granted after the date of adoption based upon the grant date fair value, estimated in accordance with the provisions of SFAS 123R, and for the unvested portion of all share-based payments previously granted that remain outstanding based on the grant date fair value, estimated in accordance with the original provisions of SFAS 123. The Company has expensed its share-based compensation for share-based payments granted after January 1, 2006 under the ratable method, which treats each vesting tranche as if it were an individual grant. The Company periodically grants stock options for a fixed number of shares of Common Stock to its employees, directors and non-employee contractors, with an exercise price greater than or equal to the fair market value of our Common Stock at the date of the grant. The Company estimates the fair value of stock options using a Black-Scholes valuation model. Key inputs used to estimate the fair value of stock options include the exercise price of the award, the expected post-vesting option life, the expected volatility of our stock over the options expected term, the risk-free interest rate over the options expected term, and our expected annual dividend yield. Estimates of fair value are not intended to predict actual future events or the value ultimately realized by persons who receive equity awards. F-6 DELCATH SYSTEMS, INC. (A Development Stage Company) Notes to Condensed Financial Statements The required adoption of SFAS No. 123R as of January 1, 2006 has significantly increased compensation expense for future grants. The actual impact on future years will be dependent on a number of factors, including our stock price and the level of future grants and awards. In addition, costs related to accounting and valuation services of stock options currently outstanding in accordance with SFAS No. 123R would have been cost prohibitive to the Company if the Company had not adopted certain measures. Based on these considerations and after discussion of applicable accounting literature, the Compensation Committee of the Board of Directors approved accelerating the vesting of all unvested stock options effective January 1, 2006. The acceleration of vesting resulted in the recognition of a non-cash compensation expense of $505,282 on January 1, 2006 which is included in costs and expenses in the statements of operations for 2006. The Company established its Incentive Stock Option Plan, Non-Incentive Stock Option Plan, 2000 Stock Option Plan, 2001 Stock Option Plan and 2004 Stock Incentive Plan (collectively, the Plans), under which stock options, stock appreciation rights, restricted stock, and stock grants may be awarded. A stock option grant allows the holder of the option to purchase a share of the Companys Common Stock in the future at a stated price. The Plans are administered by the Compensation and Stock Option Committee of the Board of Directors, which determines the individuals to whom the options shall be granted as well as the terms and conditions of each option grant, the option price and the duration of each option. During 2000, 2001 and 2004, respectively, the 2000 and 2001 Stock Option Plans and 2004 Stock Incentive Plan became effective. Options granted under the Plans vest as determined by the Company and expire over varying terms, but not more than five years from the date of grant. All currently outstanding options are fully vested. Stock option activity for the six-month period ended June 30, 2007 is as follows: The Plans Weighted Weighted Average Exercise Price Average Remaining Life Stock Options per Share Exercise Price (Years) Outstanding at December 31, 2006 $ 0.71  $3.59 $ 2.87 3.57 Granted $ 3.90  $7.14 $ 5.41 Expired $ $ 3.59 Exercised $ 0.71  $3.59 $ 2.55 Outstanding at June 30, 2007 $ 1.03  $7.14 $ 4.51 4.41 Note 6: Income Taxes The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 9 ("FIN No. 48"), on January 1, 2007. FIN No. 48 requires that the impact of tax positions be recognized in the financial statements if they are more likely than not of being sustained upon examination, based on the technical merits of the position. As discussed in the consolidated financial statements in the 2006 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax assets. The Company currently provides a F-7 DELCATH SYSTEMS, INC. (A Development Stage Company) Notes to Condensed Financial Statements valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized. The Company has not recognized any unrecognized tax benefits in their balance sheet under the provisions of FIN No. 48. In addition, there is no impact to accumulated deficit at the date of adoption as a result of the implementation of FIN No. 48 and there is no interest or penalties accrued as management believes the Company has no uncertain tax positions at June 30, 2007. The Company is subject to U.S. federal income tax as well as income tax of certain state jurisdictions. The Company has not been audited by the I.R.S. or any states in connection with income taxes. The periods from 2003 - 2006 remain open to examination by the I.R.S. and state authorities. F-8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q, including statements of our and managements expectations, intentions, plans, objectives and beliefs, including those contained in or implied by Managements Discussion and Analysis of Financial Condition and Results of Operations, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the
